The following order has been entered on the motion filed on the 22nd of August 2016 by Defendant for Writ of Error:
"Motion Denied by order of the Court in conference, this the 7th of October 2016."
Upon consideration of the petition filed by Defendant on the 3rd of October 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in conference, this the 7th of October 2016."
Hudson, J. recused